M. J. Kelly, J.
(concurring). The main difficulty I have with this case surrounds the simultaneous trial before the same jury of the principal complaint and the third-party complaint. The practical effect of defendant railroad’s third-party complaint against plaintiff’s husband appears to me to have gone beyond a claim for contribution. It seems arguably prejudicial that the railroad could effectively try the issue of the negligence of plaintiff’s husband against an express instruction that plaintiff was free from any negligence as a matter of law. It would be extremely difficult for the jury to separate the concepts of individual liability on the part of the railroad for all compensable damages *441attributable to plaintiffs injuries if the jury were at the same time convinced that the third-party defendant husband (driver) was 90% responsible (employing comparative negligence concepts) and the railroad was 10% liable. Assuming hypothetically, though, that it did, it would be required to arrive at a verdict for plaintiff in the full amount of her damages individually and as administratrix against the defendant railroad, while at the same time reaching a verdict in favor of the railroad for contribution. The unobjected to instruction as to the third-party complaint follows:
"As I indicated before, in addition to the claim of the Plaintiff, there’s also the claim by the Defendant, D & M, against Elmer. This is called a third-party proceeding. Defendant railway is called a Third-Party Plaintiff. Elmer is called a Third-Party Defendant. If you find under these instructions that the Plaintiff’s [sic] entitled to a verdict against the Defendant railway, then, you must determine whether or not the Third-Party Plaintiff, D & M, may recover against Third-Party Defendant Winchell. In this connection, the D & M has no burden of proof on each of the following propositions: A, that Elmer Winchell was negligent in failing to have his car under proper control as he approached a railroad crossing, in failing to keep a proper lookout and to observe the approaching train, in failing to apply his brakes and keep his car under control as he approached the crossing such that he could bring the car to a stop within the assured clear distance ahead and thus avoid a collision with the train in driving his automobile at the speed that was testified to, that the negligence of Elmer Winchell was a proximate cause of the injuries to Plaintiff. If your verdict is for the Plaintiff against the Defendant and you find that Elmer Winchell also was negligent and such negligence was a proximate cause of the Plaintiff’s injuries and/or death, then, your verdict will be for the railway against Elmer Winchell for contribution, or one-half of the amount of award. If your verdict is for the Defendant railway, *442then, you need not consider the third-party complaint. Even if your Defendant — your verdict is against the Defendant railway, your verdict will be for the Third-Party Defendant, Elmer Winchell, if he was not negligent, or if negligent, his negligence was not a proximate cause of the injuries, or if you find his negligence was merely ordinary negligence and you find that the railroad’s negligence was gross negligence.”
It appears to me that this instruction caused a dilemma which should have been resolved by separate trials under GCR 1963, 505.2. Since this issue was not raised, at least on appeal, I would not require the trial court to exercise that discretion sua sponte and therefore I concur in the result reached by the majority.
The majority addresses plaintiff-appellant’s first argument on appeal as to the giving of a requested instruction on the doctrine of comparative negligence as though the instruction were contemplated on line between plaintiff and defendant railroad. This is not entirely clear from the record presented which is quoted as follows:
’’[The Court]: Eleven.
"MR. BACON [counsel for defendant railway]: I object to that, your Honor, that she and her husband are not parties and anything that she claims her husband is not guilty of.
"MR. BAKER [counsel for plaintiff]: By the way, did I give you a copy of my trial brief? I cited a case there, and sometimes — did I give you a copy of my trial brief, John?
"MR. BACON: Yes.
"MR. BAKER: All right. Well, then, there’s a case I’ve cited which directly holds he’s guilty of only what the jury might call slight negligence.
"MR. BACON: We do not have comparative negligence in Michigan, your Honor.
"THE COURT: I think the Supreme Court has also *443held that to get into interpretations of slight is only asking for error and confusion, and we’ll not give 11 on that basis.
"MR. BAKER: I might make this suggestion to the Court. It’s my understanding that there is a case on comparative negligence that is going to the Supreme Court, that is in the Supreme Court, and it’ll ultimately come down, and we’ve prepared — and I think you — did you give it to me, or did you give it to me, Judge?
"MR. NEERING [counsel for third-party defendant Winchell]: No, I gave * * *
"MR. BAKER: (Interposing.) We have an instruction on comparative negligence, and I think the Court should give that instruction.
"THE COURT: You making that request so you have the record preserved I assume. All right, we’ll consider you made the request and denied, okay, but that way you got a record on it.
"MR. BAKER: Okay. Thank you.
"THE COURT: You’re making the same request, Mr. Neering?
"MR. NEERING: Yes.
"THE COURT: All right, denied.”
If the requested instruction were contemplated as between defendant railroad and third-party defendant Elmer Winchell, a question of first impression would be raised in this state as to the allocation of loss between and among multiple tortfeasors. The California Supreme Court anticipated, but bypassed, such questions when it adopted the doctrine of pure comparative negligence in Li v Yellow Cab Co, 13 Cal 3d 804; 119 Cal Rptr 858; 532 P2d 1226 (1975). That Court later addressed the effects of its rule on cases involving multiple parties in American Motorcycle Ass’n v Superior Court of Los Angeles County, 20 Cal 3d 578; 146 Cal Rptr 182; 578 P2d 899 (1978). Since this is obviously dicta, discussion of the American Motorcycle case is uncalled for. Suffice it to say that had *444the jury reached a verdict against defendant and then against third-party defendant, a strong argument could be made for applying the American Motorcycle rule to the instant case and thus permitting "partial indemnity from tortfeasors on a comparative fault basis”.